Citation Nr: 0300541	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  He died on April [redacted], 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The pertinent rating also denied eligibility for 
educational assistance under Chapter 35, Title 38, United 
States Code.  That issue was not specifically raised, and 
there has been no disagreement on that issue.  It has not 
been certified to the Board.  Thus, while it was listed in 
the statement of the case, it is not properly before the 
Board.  The decision herein is limited to the issue on the 
title page, which is the only issue over which the Board 
has jurisdiction.


FINDINGS OF FACT

1. The veteran died on April [redacted], 2001.  His death 
certificate lists the cause of death as exsanguination 
due to left femoral vesicles hemorrhage due to blunt 
force trauma due to a fall.  The fall was listed as 
accidental.  Squamous cell carcinoma was listed as 
another significant condition.

2. At the time of his demise, the veteran was not service 
connected for any disorder.

3. None of the conditions listed on the veteran's death 
certificate were shown in service, demonstrated to a 
compensable degree within one year of service, or shown 
to be related to service.

4. The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  Carcinoma was first clinically 
established years after separation from service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, 
nor may squamous cell carcinoma be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the appellant and her 
representative were provided with a copy of the appealed 
June 2001 rating action, and were provided a Statement of 
the Case dated December 2001, and a Supplemental Statement 
of the Case dated March 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also 
made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the appellant, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence 
that should or could be obtained prior to adjudicating 
this claim.  Thus, even without specific notice as to 
which party will get which evidence, as all the evidence 
has been obtained, the Board can proceed.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


Facts

The appellant contends that the veteran's metastatic 
penile cancer was caused by his exposure to herbicides in 
Vietnam, and that this cancer led to the veteran's death.

At the time of his demise, the veteran was not service 
connected for any disability.

The veteran's death certificate lists the cause of death 
as exsanguination due to left femoral vesicles hemorrhage 
due to blunt force trauma from a fall.  The veteran's 
death was described as from an accident, and was described 
as a fall in the veteran's residence.  The death 
certificate listed other significant conditions as 
squamous cell carcinoma.

The veteran's service medical records are negative for any 
complaints or findings of squamous cell carcinoma.

Medical records submitted indicated that, in October 1999, 
the veteran underwent a circumcision and biopsy of the 
glans penis, for a diagnosis of phimosis.  Pathology 
report from that procedure showed no evidence of cancer.  
Subsequent to that procedure, the veteran developed an 
ulcerative lesion on his penis and a lump in his left 
inguinal region, which was found in October 2000 to be 
metastatic penile cancer.  The veteran underwent a partial 
penectomy, extensive bilateral pelvic lymph node 
dissections, and extensive left inguinal lymph node 
dissection with transposition of the sartorius muscle in 
November 2000.

Two letters from doctors who treated the veteran are of 
record, both dated May 2001.  The first letter indicates 
that the veteran was treated from February 2001 through 
March 2001 for recurrent penile squamous cell carcinoma 
which had recurred after surgery.  The examiner indicated 
that squamous cell carcinoma of the penis is a rather rare 
disease, and although the examiner indicated that he had 
seen no articles or literature that directly related it to 
exposure to Agent Orange, he opined that it certainly was 
possible that his cancer could have been as a result of 
Agent Orange exposure.  

The second letter is from a doctor who indicates that the 
veteran was under his care until his death.  He indicated 
that the veteran expired from his malignancy.  The 
examiner indicated that he was aware that the veteran was 
exposed to Agent Orange, which he knew had been associated 
with a number of malignancies.  The doctor noted that he 
was not sure that cancer of the penis had been associated 
with that agent.


Law and Analysis

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or contributory cause of death.  The issue involved will 
be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that 
a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312 
(2002).

The veteran's death certificate, as noted above, clearly 
lists his immediate cause of death as exsanguination due 
to left femoral vesicles hemorrhage, the result of an 
accidental fall which occurred at his residence.  There is 
nothing in the record to indicate that the veteran's 
accidental fall in his home, near 34 years after his 
separation from service, was in any way connected to any 
incident or injury in service, nor has the appellant 
argued that this is the case.  With no evidence having 
been submitted to link the veteran's accidental fall in 
his residence to any service-related injury or incident, 
the appellant's claim cannot be maintained.

The appellant argues that the veteran's cause of death was 
due to his metastatic cancer, which she feels was related 
to the veteran's exposure to herbicides while stationed in 
Vietnam.  The appellant further argues that penile cancer 
should be considered a presumptive condition for service 
connection.

The Board again notes that squamous cell carcinoma was 
listed on the veteran's death certificate only as a 
significant condition, not as an immediate or even 
contributory cause of death.  However, the Board points 
out that the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination 
dysfunction; chronic peripheral nervous system disorders; 
metabolic and digestive disorders (other than diabetes 
mellitus); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tumors; brain tumors; and, any 
other condition for which the Secretary has not 
specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001).  Thus, even if the veteran's cause of 
death were considered to be due to metastatic penile 
cancer, it would not warrant a presumption of service 
connection.  While this would not, however, preclude the 
appellant from establishing service connection for this 
condition on a basis other than exposure to herbicides, 
the Board points out that no evidence has been presented 
to link the veteran's cancer to service in any way, and 
the opinions of the two physicians received in two May 
2001 letters indicate no more than that it is possible 
that the veteran's cancer could have been a result of 
exposure to Agent Orange.  One of the doctors does 
indicate that the veteran died as a result of his 
malignancy, however, this opinion is in direct conflict 
with the findings listed on the veteran's death 
certificate.  Regardless, the disposition of this case 
rests not on any issue dealing with the veteran's cancer, 
but on the fact that his cause of death, as noted on his 
death certificate, is listed as due to an accidental fall, 
which clearly cannot be related to any incident on injury 
of service.

It is noted that penile cancer is not a disorder for which 
presumptive service connection is granted under the Agent 
Orange provisions.  Moreover, carcinoma was not shown 
within 1 year of separation from service.  Thus 
presumptive service connection has not been shown.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

